Citation Nr: 0329015	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-35 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial evaluation for left knee 
degenerative joint disease, evaluated as 10 percent disabling 
from July 1, 1994.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected hypertension or as 
due to undiagnosed illness.

3.  Entitlement to service connection for asthma and other 
respiratory disorder (to include shortness of breath, asthma, 
bronchitis, chest congestion, and pulmonary problems), to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a right shoulder 
disorder.

8.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1994.  He had service in the Southwest Asia Theater of 
Operations during Operation Desert Shield/Storm (the Persian 
Gulf War).  Among his decorations and awards is the Southwest 
Asia service medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Buffalo, New 
York.

In a February 1995 rating decision, the RO denied service 
connection for each of the disabilities in concern on this 
appeal except that of the left knee, for which it granted 
service connection with an evaluation of 10 percent effective 
from July 1, 1994.  In the February 1995 rating decision, the 
RO also denied service connection for "Gulf War Syndrome."  
In a decision issued in February 2000, the Board granted 
service connection for degenerative joint disease of the 
lumbosacral spine.  In an October 2000 rating decision 
implementing the grant of service connection by the Board, 
the RO assigned a noncompensable evaluation to this 
disability effective from July 1, 1994.  The veteran filed a 
timely notice of disagreement with that rating decision in 
December 2000.  In a May 2002 rating decision, the RO 
increased the noncompensable evaluation to 10 percent.  A 
December 1997 rating decision denied service connection for 
headaches and a respiratory disorder (to include shortness of 
breath, asthma, bronchitis, chest congestion, and pulmonary 
problems) specifically as due to undiagnosed illness incident 
to service in the Persian Gulf War.

A hearing before the undersigned was held at the RO in May 
1999.  A hearing transcript is of record.

In February 2000, the Board remanded the claims for the 
development of evidence.

In an October 2000 rating decision, the RO effectuated a 
February 2000 Board decision and granted service connection 
for degenerative joint disease of the lumbosacral spine.  A 
noncompensable evaluation was assigned.  The veteran filed a 
notice of disagreement with the evaluation assigned in 
December 2000.  The evaluation was increased to 10 percent in 
a May 2002 rating decision and a statement of the case 
pertaining to the rating assigned was issued to the veteran 
in May 2002.  The next communication from the veteran or his 
representative was in December 2002, when a Statement of 
Accredited Representative in Appealed Case was received.  
This statement was not received within 60 days of the 
issuance of the statement of the case, nor was it received 
within one year of the October 2000 notice to the veteran of 
the grant of service connection and assignment of a 
noncompensable evaluation.  Accordingly, the Board finds that 
this issue is not before it on appeal.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200-20.202.




REMAND

While the appeals have been pending, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was 
enacted.  The VCAA heightened the duty of VA under earlier 
law to assist claimants with the development of evidence, and 
provide claimants with notice, concerning their claims.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
Implementing regulations were published at 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  

The VCAA and its implementing regulations are more favorable 
to claimants than was the former law.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) (the 
Court) held in Karnas v. Derwinski that when a statute or 
regulation changes after a claim has been filed or reopened 
but before the appeal of the administrative or judicial 
decision of that claim has been concluded, as is the case 
here, the version of the statute or regulation that is more 
favorable to the appellant will apply absent Congressional 
intent to the contrary.  See Karnas, 1 Vet. App. 308, 312-13 
(1991).  

In an August 25, 2003 opinion, however, the United States 
Court of Appeals for the Federal Circuit (the Court of 
Appeals) held that when a claim has been decided by the Board 
and is before the Court on appeal, remanding the claim under 
Karnas for application of section 3(a) of the VCAA 
(containing the provisions, codified as 38 U.S.C.A. §§ 5103 
and 5103A, defining VA's duties to notify claimants of 
information and evidence that could substantiate their claims 
and to assist claimants with the development of such 
evidence) would require the retroactive application of a 
statutory provision when Congress did not so provide and 
therefore, was impermissible.  Kuzma v. Principi, No. 03-
7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  

However, the procedural posture of the instant case is 
different from that in Kuzma.  In Kuzma, the decision of the 
Board denying the claim was entered before the enactment of 
the VCAA and was not vacated or reversed later by the Court.  
Rather, the Court had reviewed and affirmed the Board's 
decision.  Thus, at no time on or after the date of enactment 
of the VCAA was the claim pending before VA in Kuzma.  Here, 
the claims in concern were pending before VA on the date of 
enactment of the VCAA.  Therefore, the Board finds that the 
holding in Kuzma does not apply to these claims.  Rather, 
they are to be developed and adjudicated within the framework 
established by the VCAA.  Karnas, 1 Vet. App. at 312-13.

Recent judicial decisions have mandated that VA strictly 
observe the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  The notice must 
refer to the time period, one year from the date of such 
notice, established by the VCAA in which evidence may be 
submitted in support of a claim.  Id.; see Disabled American 
Veterans, 327 F.3d at 1353-54.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.  

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by section 
5103 of the VCAA, as did the decision of the Court of Appeals 
in Disabled American Veterans.  

In describing what evidence is needed to substantiate a 
claim, the notice provided under section 5103 of the VCAA 
should take into account the law governing proof of the 
claim.  

The claim on appeal concerning the disability of the left 
knee challenges the rating that was assigned with a grant of 
service connection and is effective from the date of the 
grant.  The Court has held that in such circumstances, the 
proper evaluation of the disability could be a "staged" 
rating, one that is based on the facts shown to exist at 
separate periods of time beginning from the effective date of 
the evaluation and thus reflects differences in the level of 
disability during those periods.  Fenderson v. West, 12 Vet. 
App. 119, 125-26, (1999).  The notice provided to the veteran 
under section 5103 of the VCAA concerning this claim should 
inform him that evidence dated from the effective date of the 
challenged evaluation, July 1, 1994, could substantiate a 
higher evaluation than that currently in place, one that 
might involve a staged disability rating.

The other claims on appeal assert entitlement to service 
connection for various alleged disabilities.  The notice 
provided to the veteran under section 5103 of the VCAA should 
take into account all legal theories that could support each 
claim.  See Schroeder v. West, 212 F.3d 1265, 1270-71 (Fed. 
Cir. 2000) (VA's duty to assist extends to all legal theories 
that appear to be potentially applicable to a claim, and it 
is the responsibility of VA to fully explain the issues and 
suggest the submission of evidence that would support the 
claim under the legal theories applicable thereto.)  The 
Board notes that it appears from the record as it stands 
currently that two of the claims presented in this case, 
entitlement to service connection for headaches and for 
asthma and other respiratory disorder, must be reviewed under 
the legal criteria for service connection applicable to 
chronic disabilities due to undiagnosed illness incident to 
service during the Persian Gulf War, see 38 U.S.C.A. § 1117 
(West 2002), 38 C.F.R. § 3.317 (2002), as well as under the 
general legal criteria applicable to all of the service 
connection claims.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002), 38 C.F.R. § 3.303 (2002).  It appears from the record 
as it stands currently that the service connection claim 
concerning headaches also must be reviewed under the legal 
criteria applicable for service connection for a disability 
that is secondary to, or has been aggravated by, a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2002); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  In addition, the 
notice provided to the veteran under section 5103 of the VCAA 
should inform him of the possible applicability of the 
statute and regulations governing presumptive service 
connection for certain disabilities manifested to a 
compensable degree within specified post-service periods.  
See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The veteran is entitled to a notice from VA that informs him 
of the evidence and information that could substantiate each 
of his claims under the legal theories potentially applicable 
thereto and otherwise fully satisfies section 5103 of the 
VCAA.  See Quartuccio, 16 Vet. App. 183; Disabled American 
Veterans, 327 F.3d 1339.

Such notice was not furnished by the RO for any of the claims 
presented on this appeal.  Indeed, the RO issued no document 
to the veteran reviewing any of his rights or VA's 
responsibilities under the VCAA or its implementing 
regulations.  

The failure of the agency of original jurisdiction to provide 
the notice required by section 5103 of the VCAA could have 
been corrected at the level of the Board after February 22, 
2002, pursuant to subsection (a)(2)(ii) of revised regulation 
38 C.F.R. § 19.9(a)(2), which specifically authorized the 
Board to correct such a deficiency.  However, the Court of 
Appeals held on May 1, 2003 in Disabled American Veterans 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid because contrary 
to section 5103.  Disabled American Veterans, 327 F.3d at 
1348-49.  

Therefore, a remand of the claims is required so that the 
notice required by the VCAA may be issued to the veteran and 
his representative.

Development of evidence

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, a need for a medical 
examination or opinion in the decision of the claim is 
considered to exist "if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) . 
. . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).

One of the claims presented on this appeal appears not to 
warrant a VA medical examination on the basis of the record 
as it currently stands.  This is the claim of entitlement to 
service connection for a left shoulder disorder.  In this 
instance, the record lacks probative lay or medical evidence 
that the veteran suffered an injury or disease related to the 
claimed disability during service or manifested the left 
shoulder arthritis to a compensable degree within a post-
service period specified by the law, see 38 C.F.R. §§ 3.307, 
3.309, concerning presumptive service-relatedness.  However, 
until the veteran has had an opportunity on remand, by being 
provided with the notice required by section 5103 of the 
VCAA, to identify or submit other evidence that could support 
these claims, it should not be concluded that a VA medical 
examination is not in order for this claim.  After the record 
has been otherwise developed, then, the RO should determine 
whether a VA medical examination should be performed for this 
claim.

Two VA medical examinations were performed in March 2001 in 
accordance with the Board's instructions in the Remand of 
February 2000.  Those examinations produced findings relevant 
to the claims concerning the evaluation of the left knee 
disorder and the claims of entitlement to service connection 
for headaches (to include as due to undiagnosed illness), 
asthma and other respiratory disorder (to include as due to 
undiagnosed illness), a left ankle disorder, a right ankle 
disorder, and a right shoulder disorder.  However, the 
examinations did not produce all of the findings needed to 
review and decide the other claims under applicable law.  
Furthermore, there is no report of a private medical 
examination that constitutes an adequate basis on which to 
decide any claim.  For each of these claims, the record as it 
stands currently warrants the performing of a VA medical 
examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  In addition, it appears to the Board that 
a VA medical examination should be performed for the claim of 
entitlement to service connection for a right knee 
disability.  On remand, therefore, new VA examinations must 
be performed for each of these claims.

Before the new VA examinations are performed, however, the RO 
should ensure that it has obtained all outstanding medical 
documentation relevant to the claims.  Under the VCAA, VA has 
a duty to assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant if 
it is unable to obtain records pertinent to the claim.  
38 C.F.R. § 3.159(e).  

Before May 1, 2003, the Board would have undertaken to 
develop the evidence on its own under revised regulation 38 
C.F.R. § 19.9(a)(2), which specifically authorized the Board 
to take such action.  However, in light of the holdings in 
Disabled American Veterans and policy considerations, VA 
determined that the Veterans Benefits Administration (VBA) 
would conduct all evidentiary development pertinent to a 
claim on appeal other than certain specific development that 
the Board carries out pursuant to statute.  See 38 U.S.C.A. 
§§ 7107(b), 7109(a) (West 2002).  It is now the policy of the 
Board that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.  

Local hearing

In a statement submitted in April 1998, the veteran's 
representative requested that the veteran be given the 
opportunity to testify at a personal hearing before the 
hearing officer of the RO.  In October 1998, the RO sent a 
letter to the veteran offering him a personal hearing before 
the Board or, in the alternative, before the hearing officer 
of the RO.  While the personal hearing before the Board was 
accomplished, a hearing before the hearing officer of the RO 
never took place.  There is no indication that the veteran or 
his representative withdrew the request for that kind of 
hearing.  The veteran is entitled to have a personal hearing 
before a decision review officer of the RO in conjunction 
with the review and adjudication of his claims.  See 
38 C.F.R. § 3.103(b)(2) (2002).  While the case is in remand 
status, the RO should offer the veteran the opportunity to 
have such a hearing.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO should write to the veteran 
and ask him to clarify in writing whether 
he still desires a personal hearing 
before a decision review officer at the 
RO.  A copy of the letter should be sent 
to the veteran's representative.  If the 
veteran desires to have the hearing, the 
RO should schedule one and provide the 
veteran with appropriate notice thereof.

3.  The RO should provide the veteran and 
his representative with notice concerning 
the kind of evidence or other information 
that is required to substantiate each of 
the claims.  The notice should take into 
account what evidence is required to 
support each claim under all legal 
provisions applicable thereto, as 
discussed above.  The notice should 
inform the veteran that he has one year 
from its date in which to identify or 
submit such material and must comply with 
section 5103 of the VCAA and section 
3.159(b) of the implementing regulation 
in all other respects, see 38 U.S.C.A. 
§ 5103 (2002), 38 C.F.R. § 3.159(b) 
(2002), and satisfy the holdings of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

4.  With the notice referred to in 
paragraph 4, above, or separately, the RO 
should make a request in writing to the 
veteran that he identify or submit any 
additional evidence or information in 
support of each of his claims, to include 
VA and non-VA treatment records dated 
from May 1, 2001.  A copy of the letter 
to the veteran should be sent to his 
representative.

The veteran and his representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  
The RO should document in the claims file 
all attempts to secure this evidence and 
should provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.  

5.  After the actions requested in 
paragraphs 1 through 5 have been 
completed, the RO should schedule the 
veteran for the VA examinations described 
below.

Each examiner must review all 
documentation in the claims file 
pertinent to the disability, including 
any new medical records or other evidence 
obtained as a result of the directives in 
paragraphs 3 and 4 above.

(A)  An orthopedic examination to assess 
the characteristics and the severity from 
July 1, 1994 of the veteran's left knee 
degenerative joint disease.

For the examination of the left knee, the 
examination report should include 
commentary on the following matters:

(a)  whether x-rays confirm the presence 
of degenerative joint disease (arthritis) 
in the left knee;

(b)  whether the left knee disability is 
manifested by limitation of motion.  (The 
examiner should measure and report in 
degrees all ranges of motion of each knee 
and should identify in degrees any point 
after which the motion in concern appears 
to be achieved only with pain.);

(c)  whether the left knee disability 
involves pain, weakened movement, 
incoordination, and/or excess 
fatigability with use, and if so, what 
addition range-of-motion loss is 
attributable to these factors;

(d)  whether the left knee disability 
involves instability or subluxation and, 
if so, the extent thereof;

(e)  whether in the opinion of the 
examiner, the left knee disability, 
insofar as it involves instability and 
subluxation, if at all, but without 
considering arthritis or limitation of 
range of motion or pain with motion, is 
"slight," "moderate," or "severe."

(f)  whether the severity of the left 
knee disability appears to have varied at 
any times during the period from July 1, 
1994 to the present, and if so, in what 
respects.

All tests and studies thought necessary 
by the examiner should be performed.

(B)  An orthopedic examination to show 
the relationship, if any, between any 
current disorders of the right ankle, 
left ankle, right shoulder, and right 
knee, respectively, and an injury or 
disease incurred by the veteran during 
his active duty service. 

The examination report must state all 
diagnoses rendered for the right ankle, 
left ankle, right shoulder, and right 
knee during the examination.  

If any disorder of the right ankle, left 
ankle, right shoulder, or right knee is 
identified during the examination, the 
examination report also must include, 
separately stated for each disorder, 
answers to the questions (i) whether it 
is at least as likely as not (50 percent 
likelihood or better) that the veteran 
developed the current disorder as a 
result of a disease or injury that he 
incurred during service, and (ii) whether 
it is at least as likely as not (50 
percent likelihood or better) that the 
veteran exhibited arthritis of the part 
in concern within one year after his 
separation from service in July 1994.

All tests and studies thought necessary 
by the examiner should be performed.

(C)  A pulmonary and/or other appropriate 
examination to show the relationship, if 
any, between any current asthma or other 
respiratory disorder and an injury or 
disease incurred by the veteran during 
his active duty service, including 
service during the Persian Gulf War.

The examiner's review of the claims file 
should include review of the report of 
the "Persian Gulf Examination" dated in 
January 1997.

All tests and studies thought necessary 
by the examiner should be performed.

In the examination report, the examiner 
should provide an opinion as to whether 
the respiratory problems that have been 
reported by the veteran or documented in 
his medical records (to include shortness 
of breath, asthma, bronchitis, chest 
congestion, and pulmonary symptoms) are 
attributable to a known clinical 
diagnosis and, if the opinion is in the 
affirmative, state the diagnosis and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent likelihood) that the 
diagnosed asthma and/or other respiratory 
disorder is etiologically related to the 
veteran's service, to include (but not 
limited to) service during the Persian 
Gulf War.

If the examiner concludes that by 
history, physical examination, and 
laboratory tests, the veteran's 
respiratory problems are not attributable 
to a known clinical diagnosis, the 
examiner should provide an opinion in the 
examination report as to (i)  whether 
there are verifiable signs and symptoms 
of a chronic disability (to include one 
lasting 6 months or more or one 
exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period) associated with respiratory 
problems, (ii)  the earliest date those 
signs and symptoms of disability first 
became manifest, (iii)  whether it 
appears that the undiagnosed illness was 
not incurred during or as a result of his 
Persian Gulf War service, and (iv)  
whether it appears that the undiagnosed 
illness is the result not of his Persian 
Gulf War service but rather, of his own 
misconduct, including any abuse of 
alcohol or drugs.

(D)  A neurological examination to show 
the relationship, if any, between any 
current headaches and an injury or 
disease incurred by the veteran during 
his active duty service, including 
service during the Persian Gulf War.

The examiner's review of the claims file 
should include review of the report of 
the "Persian Gulf Examination" dated in 
January 1997.

All tests and studies thought necessary 
by the examiner should be performed.

In the examination report, the examiner 
should provide an opinion as to whether 
the headaches that have been reported by 
the veteran are attributable to a known 
clinical diagnosis and, if the opinion is 
in the affirmative, state the diagnosis 
and provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent likelihood) that 
the diagnosed headache disorder is 
etiologically related to the veteran's 
service, to include (but not limited to) 
service during the Persian Gulf War or is 
secondary to or has been aggravated by 
the veteran's hypertension.

If the examiner concludes that by 
history, physical examination, and 
laboratory tests, the veteran's headaches 
are not attributable to a known clinical 
diagnosis, the examiner should provide an 
opinion in the examination report as to 
(i)  whether there are verifiable signs 
and symptoms of a chronic disability (to 
include one lasting 6 months or more or 
one exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period) associated with headaches, (ii)  
the earliest date those signs and 
symptoms of disability first became 
manifest, (iii)  whether it appears that 
the undiagnosed illness was not incurred 
during or as a result of his Persian Gulf 
War service, and (iv)  whether it appears 
that the undiagnosed illness is the 
result not of his Persian Gulf War 
service but rather, of his own 
misconduct, including any abuse of 
alcohol or drugs.

6.  Then, the RO must review each 
examination report to determine whether 
it includes the requested findings.  If a 
report is deficient in any respect, the 
RO must take corrective action at once.

7.  Then, the RO should readjudicate the 
claims on appeal.  The RO should provide 
the appellant and his representative with 
a supplemental statement of the case 
concerning any claim that remains denied.  
See 38 C.F.R. § 19.31 (2002).  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
claim.  The RO must apply to the claim 


concerning the evaluation from July 1, 
1994 of a left knee disorder each of the 
provisions of the rating schedule 
applicable thereto, as discussed above.  
The RO should consider whether a 
"staged" disability rating should be 
assigned.  See Fenderson.  The RO must 
consider all theories of service 
connection appearing from the evidence to 
be applicable to any service connection 
claims, to include secondary service 
connection under 38 C.F.R. § 3.310 and 
Allen v. Brown, respectively, service 
connection for undiagnosed illness 
incident to service during the Persian 
Gulf War under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, service connection 
through the presumption of service-
relatedness afforded by 38 U.S.C.A. 
§ 1112 and 38 C.F.R. §§ 3.307, 3.309, and 
service connection under 38 U.S.C.A. 
§§ 1110 and 1131 and 38 C.F.R. § 3.303.  

The veteran and his representative should 
then be given appropriate time to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


